HEI Exhibit 10.8

HAWAIIAN ELECTRIC INDUSTRIES, INC.

LONG-TERM INCENTIVE PLAN (LTIP)

 

Pursuant to Sections 3, 5, 7, 10, 11 and 20, of the Hawaiian Electric
Industries, Inc. 2010 Equity and Incentive Plan, effective May 11, 2010 (EIP),
the Compensation Committee of the Board of Directors of Hawaiian Electric
Industries, Inc. (HEI) establishes and adopts the following Long Term Incentive
Plan (LTIP).

 

 

1.                                    PURPOSE

 

The purpose of the LTIP is to encourage a high level of sustained performance by
HEI and its subsidiaries (the “Company”) through the establishment of specific
long-term financial goals, the accomplishment of which will require a high
degree of competence and diligence on the part of certain key employees of the
Company selected to participate in the LTIP and will be beneficial to the owners
and customers of the Company.

 

 

2.                                    DEFINITIONS

 

The following definitions apply to the LTIP:

 

2.1                            “Award” means payment made in accordance with the
provisions of the LTIP.

 

2.2                            “Committee” means the Compensation Committee of
the Board of Directors of HEI.

 

2.3                            “Deferred Account” means an unfunded account
within which a Participant’s deferred Awards and accrued interest are
accumulated.

 

2.4                            “Executives” means the senior officers and
managers responsible for determining business and strategic policies.

 

2.5                            “Fair Market Value” means, as of any given date,
with respect to any Awards granted hereunder:  (i) the closing sale price of a
share of Common Stock on such date on the national securities exchange on which
the Company’s equity securities are principally listed or traded, or, if on such
date no trade was conducted, on the most recent preceding date on which there
was such a trade; (ii) if the shares of Common Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Common Stock in such over-the-counter market for the last preceding
date on which there was a sale of such Common Stock in such market; (iii) the
fair market value of a share of Common Stock as determined in accordance with a
method prescribed in the applicable Award Agreement; or (iv) the fair market
value of a share of Common Stock as otherwise determined by the administrator in
the good faith exercise of its discretion and, as required, in compliance with
Section 409A of the Internal Revenue Code.

 

-1-

--------------------------------------------------------------------------------


 

2.6                            “HEI Common Stock” means the Common Stock of HEI.

 

2.7                            “Participant” means an employee selected to
participate in the LTIP.

 

2.8                            “Performance Goals” means the performance
objectives of the Company established for the purpose of determining any
incentive Award for a Performance Period.

 

2.9                            “Performance Period” means the three-year
calendar period over which performance is measured.

 

2.10                    “Share-based Award” means an Award of a Share, granted
pursuant to Section 7 below, determined by reference to its Fair Market Value on
the date of grant.

 

2.11                    “Share” means a share of HEI Common Stock.

 

 

3.                                    BASIC PLAN CONCEPT

 

The LTIP provides an opportunity for Participants to earn incentive compensation
Awards depending on the level of Company performance.  Performance will be based
on a three-year period beginning January 1 of the first year of the Performance
Period and ending December 31 of the third year of the Performance Period. 
Awards may be based on Company performance plus additional goals or objectives. 
When awards are granted, payments will be made in cash and/or HEI Common Stock
at the sole discretion of the Committee during the year following the end of
each Performance Period unless voluntarily deferred by the Participant and
provided that any such election and deferral shall comply with the requirements
of Section 409A of the Code.  Stock awards are subject to the availability of
authorized shares.

 

 

4.                                    ADMINISTRATION

 

The LTIP will be administered by the Committee, which will determine:

 

4.1                            Participants;

 

4.2                            the Performance Goals to which an Award will be
subject;

 

4.3                            the number of Share-based Awards (if any) to be
granted to a Participant;

 

4.4                            Incentive Award levels;

 

4.5                            Performance Goal results; and

 

4.6                            Amounts of the actual Awards (if any) to be made
to each Participant and whether it should be granted in cash and/or Shares.

 

-2-

--------------------------------------------------------------------------------


 

5.                                    PARTICIPATION

 

The Committee will select Participants from those executives whose decisions and
actions contribute directly to the Company’s long-term success.  No employee
will have the automatic right to be selected as a Participant in the LTIP for
any Performance Period, nor, if so selected, be entitled automatically to an
Award, nor, having been selected as a Participant for one Performance Period, be
automatically selected as a Participant in any subsequent Performance Period.

 

Participants who are placed in the plan after the start of the Performance
Period or who terminate employment as a result of retirement, death or
disability, within the Performance Period or transfer to a position that is not
included in the LTIP, will be eligible to receive that portion of the award
represented by the number of complete months of eligibility during the
Performance Period divided by 36; provided that a Participant must have been in
a position included in the LTIP for at least 12 full months during the
Performance Period, unless the Committee waives or modifies such participation
requirement for a particular Participant.

 

Upon a change-in-control as defined in the EIP, and subject to the provisions of
Section 12 of the EIP, Participants shall immediately be entitled to receive an
award at the target level percentage (determined, as applicable, by reference to
the Participant’s base salary) prorated by the number of complete months of
employment during the applicable three-year period divided by 36. The payment
shall be made in cash as soon as practical after the change-in-control.

 

 

6.                                    PERFORMANCE GOALS

 

The Committee will establish, for each Performance Period, Performance Goals
designed to accomplish such financial and strategic objectives as it may from
time to time determine appropriate.  The Committee may make adjustments to the
Performance Goals for any Performance Period as it deems equitable in
recognition of: extraordinary or nonrecurring events experienced by the Company
during the Performance Period, or changes in applicable accounting rules or
principles, or changes in the Company’s methods of accounting during the
Performance Period.

 

 

7.                                    SHARE-BASED AWARDS

 

The Committee may establish, at the beginning of each Performance Period, a
number of Share-based Awards to be granted to any Participant based on a
percentage of the Participant’s potential LTIP award payout divided by the Fair
Market Value of a Share on the date the LTIP performance plan is approved by the
Committee. Share-based Awards will be settled (to the extent of attainment of
Performance Goals, as applicable, and any other terms and conditions of the
Award) in Shares.

 

-3-

--------------------------------------------------------------------------------


 

The Participant shall have the right to receive dividend equivalents with
respect to the Share-based Awards, which dividend equivalents shall accumulate
and be paid upon the delivery of the underlying shares of HEI Common Stock at
the end of the performance period. The dividend equivalents shall be calculated
on a cumulative basis on each dividend payment date during the performance
period and shall be converted into shares of HEI common stock based on the price
of the HEI Common Stock on the relevant payment date. The accumulated dividend
equivalents shall be applied only to the shares that are earned pursuant to the
Share-based Award.  Any such dividend equivalents shall be subject to the same
terms and conditions as are applicable to the Share-based Awards awarded
hereunder (including without limitation as to payment) and may be reduced to
satisfy any or all of a Participant’s tax liabilities owed in connection with
the Share-based Awards granted pursuant to this Plan.

 

8.                                    DETERMINATION OF AWARDS

 

Subject to the provisions of Section 6 and 7 hereof, the Committee will
determine the Awards, if any, to be made to a Participant for each Performance
Period.  Awards made will be based primarily on the level of performance within
the performance range, but may also be based on each Participant’s contribution
to overall Company performance during the Performance Period.  Cash Awards will
be calculated by applying an Award percentage to the Participant’s base salary.
Share-based Awards will be based on the level of performance within the
performance range determined as a function of the extent to which the applicable
Performance Goals and/or other Award terms and conditions have been satisfied. 
The Committee shall determine the extent to which the applicable Performance
Goals were attained following the conclusion of the applicable Performance
Period.

 

 

9.                                    PAYMENT OF AWARDS

 

9.1                            Payment of Non-deferred Awards. The payment of
Awards for any Performance Period will be made, as applicable, in cash or HEI
Common Stock to the Participant as soon as practical after the close of the
Performance Period unless, in the case of a cash award, the Participant
irrevocably elected to defer payment of all or a portion of the Award as
provided in subparagraph 9.2 below by filing a written election form with the
Company before the beginning of the Performance Period or before the executive
begins service as a Participant for the Performance Period.

 

9.2                      Payment of Deferred Cash Awards. Each deferred Award
will be credited to the Participant’s Deferred Account and will be paid to the
Participant, or to his or her beneficiary or estate in the event of his or her
death, at the end of the deferral period in cash lump sum or in installments, as
provided in the written election form.  Amounts credited to a Participant’s
Deferred Account shall be credited each year with an amount equivalent to
interest, compounded quarterly, at the annual rate commensurate with the
prevailing interest rate on three-year certificates of deposit at American
Savings Bank, F.S.B., as of January 1 of that year.  Such Deferred Account

 

-4-

--------------------------------------------------------------------------------


 

will be credited with interest from the date the Award would have been paid in
cash to the date of receipt by the Participant under the Deferral Agreement.

 

9.3                      In the event the payment of any portion of the awards
is in HEI Common Stock (other than Performance Shares), the number of shares of
stock to be issued will be based on Fair Market Value on the date of payment.

 

9.4                   Payment of Share-based Awards. Upon Committee approval of
share-based awards, and with respect to the Share-based Awards (and/or any later
settlement thereof), the Company shall withhold from the shares of HEI Common
Stock to be issued to the Participant, the number of shares required to cover an
amount of taxes that the Company determines is the statutory minimum it is
required to withhold under applicable tax laws with respect to the Share-based
Awards. The number of shares, including fractional shares of Common Stock,
required to be withheld shall be based on the Fair Market Value on the
settlement date.

 

 

10.                            ASSIGNMENTS AND TRANSFERS

 

Participants will not assign, encumber, or transfer their rights and interests
under the LTIP; any attempt to do so will render the Participant’s rights and
interests under the LTIP null and void.

 

 

11.                            EMPLOYEE RIGHTS UNDER THE LTIP

 

No employee or other person will have any claim or right to be granted an Award
under the LTIP.  Neither the LTIP nor any action taken thereunder will be
construed as giving any employee any right to be retained in the employ of the
Company or any of its affiliated companies.

 

 

12.                            WITHHOLDING TAXES

 

The Company shall withhold from the Share-based Awards awarded and cash
dividends otherwise payable to the Participant an amount of taxes that the
Company determines is the statutory minimum it is required to withhold under
applicable tax laws with respect to the Share-based Awards and cash dividends
payable.

 

 

13.                            AMENDMENTS

 

The Committee may amend, suspend, or terminate the LTIP or any portion of it at
any time.

 

-5-

--------------------------------------------------------------------------------